DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election claims 1-15 and newly added claims 21-25 in the reply filed on 11/10/22 have been acknowledged and entered. By this election, claims 16-20 is cancelled; claims 1-15 and newly added claims 21-25 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 and 21-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,145,709.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed a semiconductor device includes a semiconductor substrate , an isolation insulating layer having a ring-shape and including an outer periphery and an inner periphery defining an opening region, a first electrode disposed on the isolation insulating layer, a dielectric layer disposed on the first electrode, and a second electrode disposed on the dielectric layer. Specifically, claims 1-20 of U.S. No. 11,145,709 discloses a semiconductor device comprising: a semiconductor substrate (claim 1, lines 1-3); an isolation insulating layer having an opening region (claim 1, lines 4-6); a first electrode disposed on the isolation insulating layer and surrounding the opening region of the isolation insulating layer in plan view (claim 1, lines 7-10); a dielectric layer disposed on the first electrode (claim 1, line 11); and a second electrode disposed on the dielectric layer and surrounding the opening region of the isolation insulating layer in plan view (claim 1, lines 12 and claim 19, lines 1-3).

Regarding claims 2-15 and 21-25 of the instant application, which claim the same subject matter as disclosed in claims 1-20 of U.S. Patent No. 11,145,709.

Furthermore, the claims 1-20 in the U.S. No. 11,145,709 are either narrower version of the claims 1-15 and 21-25 of the instant application or obvious variations thereof. The facts are that the claims of the U. S. Patent No. 11,145,709 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THERESA T DOAN/Primary Examiner, Art Unit 2814